29 U.S. 108 (____)
4 Pet. 108
EX PARTE JOHN L. TILLINGHAST, ESQUIRE.
Supreme Court of United States.

*109 Mr Chief Justice MARSHALL. The court has had under its consideration the application of Mr Tillinghast for admission to this bar.
The court finds that he comes within the rules established by this court. The circumstance of his having been stricken off the roll of counsellors of the district court of the northern district of New York, by the order of the judge of that court for a contempt, is one which the court do not mean to say was not done for sufficient cause, or that it is not one of a serious character; but this court does not consider itself authorised to punish here for contempts which may have been committed in that court.
When, on a former occasion, a mandamus was applied for to restore Mr Tillinghast to the roll of counsellors of the district *110 court, this court refused to interfere with the matter; not considering the same within their cognizance.
The rules of this court having been in every respect complied with, Mr Tillinghast must be admitted a counsellor of this court.
On consideration of the motion made by Mr Hoffman, it is ordered by the court that John L. Tillinghast, Esq. of the state of New York, be admitted as an attorney and counsellor of this court, and he was sworn accordingly.